Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Amendment
	The Examiner acknowledges the amendments to claim 1.  The 103 rejection is maintained and made final.  All arguments are fully addressed below.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2 and 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suzuki (EP1982798) in view of Arimura (US 2009/0084568)
Regarding claim 1 (Currently Amended) Suzuki discloses a rotary impact tool comprising:
an impact mechanism  that includes a motor (Item 22), an anvil (Items 2 and 4), and a driving shaft (Item 8) ( Paragraphs [055-56]) and that generates an intermittent rotary impact force in an output shaft (Item 2a) by using a motor output from the motor; 
an impact sensor (Item 30, Paragraph [0107-108]) that detects an impact applied by the impact mechanism to the output shaft; 
a rotation angle detector that detects a rotation angle the motor or the anvil (Paragraph [0108] “means for detecting changes in the rotation angle of the motor (e.g. a frequency detector, rotation position detector, encoder, etc.) may be utilized”); 
a microcomputer (Item 38) programmed to perform as: 
a mode setting unit (Item 34, Paragraph [0061-62]) that sets a parameter setting mode for setting a plurality of parameter values for torque management or a work mode (Paragraph [0070 and 75-77]); 
a torque estimation unit (Item 104; Paragraph [0063]) that calculates a tightening torque value by using a detection result from the impact sensor; 
a parameter setting unit calculates and sets a plurality of parameter values in the parameter setting mode (Paragraph [0075-77]); and 
a control unit that stops, in the work mode, a rotation of the motor based on the plurality of parameter values set by the parameter setting unit and in accordance with the tightening torque value calculated by the torque estimation unit (Paragraph [0079]), 
a memory (Item 120) that stores, in the parameter setting mode, the tightening torque value calculated by the torque estimation unit during a tightening work according to a user operation, wherein 
the parameter setting unit sets a seating determination level that is a torque value for determination of seating and a preset number of torque steps  (anvil strikes) corresponding to a shut-off impact count of the impact mechanism after the seating based on the tightening torque value stored in the memory (Paragraph [0070 and 74-79] describes how the user sets Item 34 to determine the applied torque value).  
Suzuki fails to explicitly disclose a torque estimation unit that calculates a tightening torque value by using a detection result from the impact sensor and a detection result from the rotation angle detector. Although Suzuki discloses the rotation angle detector can be used, it’s not discussed how it impacts the overall operation of the impact tool.   
Arimura teaches a rotary impact tool wherein a torque estimation unit that calculates a tightening torque value by using a detection result from the impact sensor and a detection result from the rotation angle detector (Paragraph [0026-0032]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the reading of the rotation angle detector as originally discussed in Suzuki to help obtain the torque value as taught by Arimura.  Since it is known that the amount of rotation of the bolt per impact in comparison to the amount of energy applied in each impact increases the accuracy of the torque estimation (Arimura (Paragraph [0033]). 
Regarding claim 2, (Previously Presented) Suzuki in view of Arimura disclose the rotary impact tool according to claim 1, wherein4DM_US 160580886-1.065933.0759Application No. Not Yet AssignedDocket No.: 065933-0759Amendment dated June 28, 2019 First Preliminary Amendmentthe torque estimation unit calculates the tightening torque value for each impact applied by the impact mechanism to the output shaft, and the memory stores the tightening torque value calculated for each impact (Suzuki Paragraph [0084]).  
Regarding claim 5, (Previously Presented) Suzuki in view of Arimura disclose the rotary impact tool according to claim 1, further comprising a display that displays the seating determination level and the preset number of torque steps set by the parameter setting unit (Suzuki Paragraph [0018] discusses how a display can be used. Paragraphs [0118-0125] discusses how the tool can use leds to visually communicate with the user ).  
Regarding claim 6, (Previously Presented) Suzuki in view of Arimura disclose the rotary impact tool according to claim 5, wherein the microcomputer is further programmed to perform as an acknowledgment unit that acknowledges an instruction to change at least one of the plurality of parameter values from a user and, wherein the parameter setting unit updates the at least one of the plurality of parameter values in accordance with the instruction from the user (Paragraphs [0100-104]).  
Regarding claim 7, (Currently Amended) Suzuki in view of Arimura disclose the rotary impact tool according to claim 1, wherein the parameter setting unit is configured to calculate and set the seating determination level and the preset number of torque steps for each of a plurality of tightening works (Suzuki Paragraph [0075-79] describes how Item 34 is set to a given number of value which correlates to a program and or a torque value.  The controller from there determines the number of impacts (torque steps) that are needed to accomplish that program).

Response to Arguments
	Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive. 
Applicant argues Suzuki does not disclose the parameter setting unit does not calculate.  The Examiner respectfully disagrees.  The parameter setting unit is part of the controller//microcomputer.  Paragraphs 78-79 if Suzuki show a calculation being done to determine the output torque from the user input of the mode setting unit.  The microcomputer is fully capable of doing calculations and the tool would not be able to function accordingly from a dial user input to an appropriate output of torque on a fastener with a level of calculation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        October 17, 2022